9 F.3d 1553
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Chiet SAEPHANH, Plaintiff-Appellant,v.Donna E. SHALALA,** Secretary of Healthand Human Services Defendant-Appellee.
No. 92-15965.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 5, 1993.*Decided Oct. 28, 1993.

Before:  TANG, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM***


2
Chiet Saephanh appeals the district court's grant of summary judgment in favor of the Secretary of Health and Human Services in Saephanh's action pursuant to 42 U.S.C. § 405(g), by which she sought review of the Secretary's denial of Supplemental Security Income benefits under Title XVI of the Social Security Act, 42 U.S.C. § 1382c(a)(c).


3
We have carefully reviewed the record of the district court's decision, and we affirm for the reasons set forth in the district judge's order of March 31, 1992, which incorporates the findings and recommendations of Magistrate Judge Nowinski dated November 21, 1991.


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 Donna E. Shalala is substituted for Louis W. Sullivan, M.D., Secretary of Health and Human Services, pursuant to Fed.R.App.P. 43(c)(1)


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3